PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
                                         No. 10-4895
CURTIS LAKOY EDMONDS, a/k/a
Rude Boy,
            Defendant-Appellant.
                                      
 On Remand from the Supreme Court of the United States.
                 (S. Ct. No. 12-5713)



         Decided on Remand: November 19, 2012



  Before NIEMEYER and KEENAN, Circuit Judges, and
    J. Michelle CHILDS, United States District Judge
            for the District of South Carolina,
                  sitting by designation.



Published opinion on remand from the Supreme Court. Judge
Niemeyer wrote the opinion, in which Judge Keenan and
Judge Childs joined.
2                  UNITED STATES v. EDMONDS
                          COUNSEL

Michael W. Patrick, LAW OFFICE OF MICHAEL W. PAT-
RICK, Chapel Hill, North Carolina, for Appellant. Thomas G.
Walker, United States Attorney, Jennifer P. May-Parker,
Felice McConnell Corpening, Yvonne Victoria Watford-
McKinney, Assistant United States Attorneys, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Caro-
lina, for Appellee.


                           OPINION

NIEMEYER, Circuit Judge:

   A jury convicted Curtis Edmonds on one count of conspir-
acy to distribute and to possess with intent to distribute more
than 50 grams of crack cocaine during the period from Janu-
ary 2007 to June 2008, in violation of 21 U.S.C. §§ 841(a)(1),
846, and on three counts of distributing more than 5 grams of
crack cocaine on each of three occasions during February
2008, in violation of 21 U.S.C. § 841(a)(1). On August 3,
2010, the district court sentenced Edmonds to life imprison-
ment for the conspiracy conviction, concluding that it was
mandated by 21 U.S.C. § 841(b)(1)(A), and to a term of 360
months’ imprisonment for each of the distribution counts,
with all sentences to be served concurrently. Edmonds filed
a timely appeal.

   In United States v. Edmonds, 679 F.3d 169 (4th Cir. 2012),
we affirmed the judgment of the district court and held (1)
that the evidence was sufficient to support Edmonds’ partici-
pation in the drug trafficking conspiracy, as alleged; (2) that,
in sentencing Edmonds to 360 months’ imprisonment on each
of the three distribution counts, the district court properly con-
sidered and applied the sentencing factors in 18 U.S.C.
§ 3553(a); and (3) that Edmonds’ two prior state convictions
                   UNITED STATES v. EDMONDS                    3
for drug offenses qualified as predicate felony drug offenses
under 21 U.S.C. § 841(b)(1)(A) and therefore his sentence on
the conspiracy count was properly enhanced to a mandatory
life sentence, as provided by § 841(b)(1)(A).

   Some six weeks after we handed down our decision, the
Supreme Court handed down its decision in Dorsey v. United
States, 132 S. Ct. 2321 (2012), holding that the lower manda-
tory minimum sentences introduced into 21 U.S.C.
§ 841(b)(1) by the Fair Sentencing Act of 2010 applied to
offenders who committed a § 841(a) offense before the effec-
tive date of the Fair Sentencing Act, August 3, 2010, so long
as they were sentenced after the effective date. Prior to
August 3, 2010, § 841(b)(1)(A) provided that a violation of
§ 841(a) involving 50 grams or more of a mixture containing
cocaine base committed by a person with two or more prior
convictions for felony drug offenses was subject to a manda-
tory term of life imprisonment. The Fair Sentencing Act miti-
gated that provision by increasing the amount of crack
cocaine needed to trigger the mandatory minimum from 50
grams to 280 grams. Pub. L. No. 111-220, § 2(a)(1), 124 Stat.
2372 (2010).

   Because Edmonds was sentenced on August 3, 2010, the
effective date of the Fair Sentencing Act, he was, as decided
by Dorsey, entitled to its benefits. Accordingly, the Supreme
Court vacated our decision in this case and remanded it to us
for further consideration in light of its decision in Dorsey. See
Edmonds v. United States, No. 12-5713, 2012 WL 3282586,
at *1 (U.S. Oct. 1, 2012).

   Having now considered further our earlier decision in this
case, we conclude that Dorsey does not implicate the matters
that we had actually decided. Accordingly, we reissue our ear-
lier opinion in this case insofar as we (1) stated the facts; (2)
concluded that the evidence was sufficient to support
Edmonds’ participation in the drug trafficking conspiracy, as
alleged; (3) concluded that the district court, in sentencing
4                 UNITED STATES v. EDMONDS
Edmonds to 360 months’ imprisonment on each of the three
distribution counts, properly considered and applied the sen-
tencing factors in § 3553(a); and (4) concluded that Edmonds’
prior North Carolina convictions for felony drug offenses
qualified as predicate offenses under 21 U.S.C.
§ 841(b)(1)(A). See Edmonds, 679 F.3d 169. Thus, we affirm
Edmonds’ convictions, as well as the district court’s rulings
made as part of its sentencing. But because the Fair Sentenc-
ing Act is applicable and has not been addressed, we vacate
Edmonds’ sentence and remand this case to the district court
for resentencing, which must include consideration of the pro-
visions of the Fair Sentencing Act and which may include
reconsideration of the court’s earlier sentencing rulings.

                                             It is so ordered.